Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered November 18, 1994, convicting him of burglary in the second degree and attempted petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support a conviction is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved (see, People v Manuli, 156 AD2d 388) and, in any event, without merit. Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.